department of thetreasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jun tep ats uniform issue list legend taxpayer a ira x fund y amount a company a entity v date dear this is in response to your request dated date as supplemented by correspondence dated date date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that he received amount a from ira x on date taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to the error of company a in failing to follow taxpayer a’s instructions and in failing to follow its own internal procedures taxpayer a further represents that amount a has not been used for any other purpose on date taxpayer a requested that company a invest amount a in fund y as an investment of ira x via a custodian to custodian transfer company a failed to follow its own procedures in not recording fund y which is managed by entity v as an outside ira investment custodied by company a and in distributing amount a from ira x resulting in a form 1099-r being sent to taxpayer by letter dated date company a has admitted its error in furnishing taxpayer a an incorrect distribution form and in failing to follow taxpayer a’s _ page instructions and its own internal procedures as a result of which taxpayer a received a form 1099r indicating that amount a was a taxable_distribution entity v asserts that taxpayer's investment in fund y was at all times held in the name of ira x and that the funds were used for no other purpose based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement with respect to the distribution of amount a contained in sec_408 of the code in this instance - sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 a of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 i from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to page sec_408 i the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that the error of company a in failing to follow taxpayer a's instructions and in failing to follow its own internal procedures resulted in taxpayer's investment in fund y being characterized as a distribution from ira even though the fund y investment was at all times held in the name of ira x taxpayerhas_ represented that no additional funds have been invested in fund y and that the current value of his investment in fund y is solely the result of the investment of amount a therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution and investment of amount a in fund y taxpayer a is granted a period of days from the issuance of this ruling letter to rollover fund y in_kind at its current value to ira x provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution of taxpayer a’s investment in fund y in_kind at its current value will be considered a rollover_contribution within the meaning of sec_408 of the code so no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto a copy of this letter_ruling has been sent to your authorized representative in accordance with a power_of_attorney on file in this office this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact xx0mxxxxxxxxxxx at xxxxx please address all correspondence to se t ep ra t3 sincerely yours frances v -v fo employee_plans technical group deleted copy of ruling letter notice of intention to disclose enclosures
